Duckworth, Chief Justice.
This case involves the foreclosure of a materialman’s lien against real estate and does not in any way involve title *403to the land; hence, the bill of exceptions and the cross-bill must be transferred to the Court of Appeals, since that court has jurisdiction under art. VI, sec. II, par. VIII of the Georgia Constitution (Code, Ann., § 2-3708), and not the Supreme Court. Code (Ann.) § 2-3704.
Submitted February 15, 1955
Decided February 16, 1955.
Frank G. Wilson, for plaintiff in error.
John B. Harris, Jr., contra.

Transjerred to the Court oj Appeals.


All the Justices concur.